Exhibit 10.1

[FLG Partners, LLC Logo]

FOURTH AMENDMENT TO CONFIDENTIAL CONSULTING AGREEMENT

This fourth amendment (the “Fourth Amendment”) to the Confidential Consulting
Agreement dated July 9, 2007 (the “Agreement”) by and between the parties
hereto, is executed as of the date below (the “Effective Date”), by and between
FLG Partners, LLC, a California limited liability company (“FLG”), and TiVo,
Inc. (“Client”).

RECITALS

WHEREAS, FLG is in the business of providing certain financial services; and,

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein; and,

WHEREAS, the parties hereto wish to amend the Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement, the parties hereto agree to amend Exhibit A of the Agreement as
follows:

 

1. Fee. $3,500 per day, with hours in excess of 55 per week billed $350 per
hour.

 

2. Additional Compensation. None.

 

3. Miscellaneous. All other terms and conditions of the Agreement remain
unchanged. This Fourth Amendment shall be incorporated in the Agreement as
Exhibit E.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

CLIENT:     FLG TiVo Inc.,     FLG Partners, LLC, a Delaware corporation.     a
California limited liability company. By:   Nancy Kato     By   Jeffrey S. Kuhn
Signed:   /s/ Nancy Kato     Signed:   /s/ Jeffrey S. Kuhn Title:   Senior Vice
President, Human Resources     Title:   Managing Partner Address:   2160 Gold
Street         P.O. Box 2160         Alviso, CA 95002     Effective Date:
June 1, 2008. Tel:   (408) 519-9100       Fax:   (408) 519-5330       Email:  
nancykato@tivo.com      

REMAINDER OF THIS PAGE LEFT BLANK